Restriction
In response to the previously mailed restriction Applicant has elected group I claims 1-17, (which are examined below) and claims 18-20 have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-4, 7, 10-12 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2019/0222959 to Duan in view of U.S. Patent Pub. 2011/0228866 to Nagai and U.S. Patent Pub. 2020/0228943 to Martin.  

Regarding claims 1 and 10, Duan teaches a method of ranging with an electronic device by a mobile device, the method comprising performing, by the mobile device: 
performing ranging with the electronic device with via a wireless protocol to determine a range value, wherein the range value specifies a distance between the electronic device and the mobile device (see section [0031], which teaches using ranging packets to determine a distance between devices); 
receiving a ranging packet from the electronic device via the wireless protocol, the ranging packet defining a plurality of response slots in accordance with a transmission rate of the electronic device (see Figs. 2-6 and sections [[0037] to [0042] which show the frame structure which includes response slots RSP and Fig. 7). 
Regarding the features of 
“selecting a response slot of the plurality of response slots based on the range value, the selected response slot corresponding to a first rate equal to or lower than the transmission rate; and
transmitting, to the electronic device, a ranging response during the selected response slot”, as Duan does not explicitly teach selecting a response slot based on range, although a longer time of flight would result in a different response slot being  selected (which is selecting based on range), Nagai is added. 
In an analogous art, Nagai teaches a wireless system which measures the distances between wireless devices. See Fig. 17 and section [0097], which teaches that time slot responses are determined based on the calculated distance between devices.  Section [0097] further teaches that based on the determined distance the appropriate time slot is selected. 
Therefore, as Duan teaches ranging packets and as Nagai explicitly teaches the conventionality of determining and selecting response time slots based on distance, it would have been obvious to modify Duan with the time slot assignments of Nagai, for reasons as in Nagai, which are the reduction of interference of the responses. 
Regarding the feature that “the selected response slot corresponding to a first rate equal to or lower than the transmission rate”, as described above, although any packet time frame communication has defined timing slots (such as those in Duan), and this defined timing in the frame is “equal to” the transmission rate, for completeness to address the feature of “lower than the transmission rate”, Martin is added.
In an analogous art, Martin teaches a packet ranging system which lowers the rate of ranging based on any of several factors.  See for example, see section [0027] of Martin which teaches changing the rate of ranging based on distance range and teaches “Further, in some implementations, the present systems and method may increase the rate of ranging signaling in response to movement of the UWB tag and/or in response to the movement being toward the point of interest in the building” and see sections [0046] and [0053], which teach that distance, relative heading, motion away from each other and velocity may decrease the rate at which packet ranging is performed as Martin teaches that when devices move away from each other there is less chance that they will interact and therefore reduced need to determine location (and vice versa, the closer devices get the more likely they are interacting and more necessary to know location).   
Therefore, as Duan teaches ranging packets and as Martin teaches decreasing the rate of ranging and then selecting a time slot in a longer time (which is “at a lower rate than the transmission rate”), it would have been obvious to modify Duan with the ranging rate and time slot selection of Martin, for reasons as in Martin, which are that increasing or decreasing distance between devices indicates an increased or decreased need for positioning rate between the two devices.  

Regarding claims 3 and 11, which recite “wherein the selecting the response slot comprises: comparing the range value against one or more predetermined thresholds; and selecting the response slot based on the range value being less than the one or more predetermined thresholds”, as described above, see Fig. 17 and section [0097] of Nagai, which shows (that the response slot selection is determined with) distance ranges in column 230, where these distances which define the upper and lower part of the range are the recited “one or more thresholds”. 
Regarding claims 4 and 12, which recite “further comprising: determining the range value has changed to be within a new threshold, and selecting an earlier response slot to increase a rate of ranging”, as described above in the rejection of claim 3, as Martin which teaches changing the rate of packet ranging based on distance and as Nagai teaches that closer distances get earlier slots, the combination of Nagai and Martin would teach and/or render obvious this feature, as recited.   
Regarding claims 7 and 16, which recite “further comprising: determining a motion of the mobile device; and selecting the response slot of the plurality of response slots based at least in part on the motion of the mobile device being below a threshold, the selected response slot corresponding to a first rate lower than the transmission rate of the electronic device”, see for example, section [0055] of Martin, which determines that the device has stopped (which is below any positive value of speed threshold).  Therefore, the combination of references would teach and/or render obvious this feature. 


Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1 and 10 above, and further in view of U.S. Patent Pub. 2015/0168536 to Banin. 

Regarding claims 2 and 13, which recite “wherein the ranging comprises: transmitting a ranging packet at a first time via a wireless protocol; receiving a response message from the electronic device at a second time; and calculating a range value between the mobile device and the electronic device based on a difference between the first time and the second time”, as the references above to not explicitly teach TOF in the manner recited, Banin, as added.  
In an analogous art, Banin teaches wireless system which uses ranging packets. See Fig. 4 and sections [0043] to [0051], which teach sending a ranging packet at a first time (from the initiator station) receiving the packet and then subsequently sending a reply (from the responder station), which is then received by the initiator station, where the range distance value is calculated based on the recited times. 
Therefore, as Duan teaches ranging packets and as Banin explicitly teaches the conventional calculating of distance based on packet transmit/receive time, it would have been obvious to modify Duan with this calculation, as it is most commonly used. 


Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1 and 10 above, and further in view of either U.S. Patent Pub. 2013/0113655 to Shen or 2020/0137676 to Yoon. 

Regarding claims 5 and 14, which recite “further comprising: determining a state of the mobile device, wherein the state comprises one of awake or asleep; and selecting the response slot of the plurality of response slots based at least in part on the state of the mobile device, the selected response slot corresponding to a first rate lower than the transmission rate of the electronic device”, although section [0060] of Martin teaches that an application running in the background can perform packet ranging less frequently (in order to conserve power) and when the application is active, perform ranging more frequently, as Martin does not use the terms “awake and asleep”, either Shen or Yoon is added.   
In an analogous art, Shen and Yoon teach mobile device positioning (in awake and sleep states). See for example, section [0062] of Shen or sections [0065], [0240] and [0254] of Yoon.   
Therefore, as Duan/Martin teach changing the frequency of ranging packets based on background/active applications and as either Shen/Yoon explicitly teach the conventional of awake and sleep states, it would have been obvious to modify Duan/Martin with these states, as these states of applications are commonly used. 
Regarding claims 6 and 15, which recite “further comprising: determining a state of an application of the mobile device, wherein the state comprises one of active or inactive; and selecting the response slot of the plurality of response slots based at least in part on the state of the application of the mobile device, the selected response slot corresponding to a first rate lower than the transmission rate of the electronic device”, as described above, section [0060] of Martin teaches changing ranging frequency based on application background/active status and either Shen or Yoon teach active/inactive states (sleep/awake), as recited.  

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1 and 10 above, and further in view of U.S. Patent Pub. 2016/0205501 to Lee.

Regarding claims 8 and 17, which recite “further comprising: determining an orientation of the mobile device with respect to the electronic device; and selecting the response slot of the plurality of response slots based at least in part on the orientation of the mobile device pointing within a predetermined angular range, the selected response slot corresponding to a first rate lower than the transmission rate of the electronic device”, although Martin teaches lowering the rate of ranging packet transmissions due to a direction, in order to more explicitly teach the recited “orientation”, Lee is added.
In an analogous art, Lee teaches device ranging.  See for example section [0094], which teaches “The transmission device 100 may identify a direction the reception device 201 is oriented to using the direction-related information received from the reception device 201.  
Therefore, as Duan/Martin teach changing the frequency of ranging packets due to direction and as Lee explicitly teaches the conventional determining an orientation of the device, it would have been obvious to modify Duan/Martin with this determination as Lee teaches the conventionality that device orientation is relevant. 



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of U.S. Patent Pub. 2006/0025154 to Alapuranen.

Regarding claim 9, which recites “further comprising: generating a user interface for the electronic device; and displaying the user interface based on the range value”, although Martin teaches a display in section [0081], Alapuranen is added.  
In an analogous art, Alapuranen teaches system which monitors location and/or distances between device (and uses TOF see section [0014]).  Regarding the recited user interface, see Fig. 6 as described in section [0051], which shows a display which includes the ranges between devices (which is displaying the interface based on distance), as recited. 
Therefore, as Duan/Martin teach ranging packets and the use of a display and as Alapuranen teaches the conventional of providing a user interface display based on distance, it would have been obvious to modify Martin with this type of display, so the operator is aware of distances between devices, as is desired. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652. The examiner can normally be reached Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646